Name: Council Regulation (EEC) No 1949/81 of 13 July 1981 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 198 / 2 Official Journal of the European Communities 20 . 7 . 81 COUNCIL REGULATION (EEC) No 1949/81 of 13 July 1981 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals conditions could remain on the market are liable to be offered for intervention; whereas, in order to prevent such intervention, the maximum amount of the payment should be fixed at the difference between the intervention prices plus an appropriate number of monthly increases, HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas in accordance with Article 9 (3 ) of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ( 4 ), as last amended by Council Regulation (EEC) No 1784/81 (5), the carry-over payment for certain cereals harvested in the Community may not exceed the difference between the target price valid for the last month of the marketing year and the target price valid for the first month of the next marketing year; whereas this provision does not take sufficient account of the costs resulting from storage during the months of June and July ; whereas, in consequence, cereals that in normal In Article 9 of Regulation (EEC) No 2727/75 , paragraph 3 shall be amended as follows : ' 3 . The carry-over payment for each cereal shall not exceed the difference between the intervention price fixed by the Council for the first month of the marketing year, increased by 1 1 monthly increases, and the intervention price fixed by the Council for the first month of the next marketing year.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1981 . For the Council The President Lord CARRINGTON (!) OJ No C 75 , 3.4. 1981 , p. 8 . ( 2) OJ No C 90, 21 . 4 . 1981 , p . 101 . ( 3 ) OJ No C 159, 29 . 6 . 1981 , p. 27. (4 ) OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 5 ) OJ No L 177, 1 . 7 . 1981 , p . 1 .